Citation Nr: 0601400	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision, and has been remanded 
several times by the Board, most recently in August 2003 for 
additional development.  

The veteran requested a video conference hearing in Mobile, 
Alabama.  He was informed that VA was not technologically 
equipped to provide a video conference in Mobile, and that he 
would have to travel to the RO in Montgomery, Alabama in 
order to have a hearing.  The veteran has not responded or 
requested that another hearing be scheduled.


FINDING OF FACT

Evidence submitted since September 1987 or October 1991, in 
not so significant that it must be considered in order to 
fairly decide the merits of the claim in that it fails to 
show that the veteran's hearing loss was aggravated during 
service beyond the natural progression of the disease.


CONCLUSION OF LAW

The September 1987 and October 1991 rating decisions denying 
service connection for hearing loss are final; new and 
material evidence has not been submitted, and the claim is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.302 (1998). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's attempt to reopen his claim of entitlement to 
service connection for bilateral hearing loss was denied by a 
rating decision of September 1987, and whether new and 
material evidence had been submitted to reopen a claim for 
hearing loss of the right ear was denied by a rating decision 
of October 1991.  The veteran did not appeal either decision, 
and they became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.202, 20.302(b), 20.1103.  He has again claimed 
service connection for bilateral hearing loss.  VA law 
provides that previously denied claims may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  (The 
regulation defining "new and material evidence" was 
amended, applying only to applications to reopen final claims 
received on or after August 29, 2001; because the veteran's 
application was filed prior to August 29, 2001, the amended 
version of the regulation does not apply.)

In order to determine what new evidence is, the Board looks 
to case law.  In Hodge v. West, the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it contributed to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As a procedural matter, the record reveals that the veteran's 
bilateral hearing loss claim was denied in December 1998 
because the RO found that no new and material evidence had 
been presented.  In its decision of March 1999, the RO simply 
continued the denial of the veteran's claim for bilateral 
hearing loss, without considering whether new and material 
evidence had been submitted, thereby implicitly reopening the 
claim.  Nevertheless; regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The veteran's claim for service connection for bilateral 
hearing loss was initially denied in September 1987, as the 
evidence failed to show that the veteran's hearing had been 
aggravated during service as the hearing in his right ear was 
better on his separation physical than it was at the time of 
his induction into the service.  

At the time of his most recent final denial in October 1991 
prior to this appeal, the evidence of record included service 
medical records showing that the veteran had hearing loss in 
his right ear upon entry into the service (as shown on his 
entrance physical), which improved while he was in the 
service (as shown by his separation physical); as well as 
several private treatment records showing that the veteran 
had hearing loss at the time of the private examinations.

The evidence associated with the claims file since October 
1991 includes the veteran's Social Security Administration 
records showing that he applied for Social Security 
disability benefits based in part on hearing loss; records 
from a VA Audiology Clinic indicating that the veteran had 
been given a hearing aid; and a VA Audiology examination 
report from January 1998 indicating that the veteran's right 
ear showed mild to severe sensorineural hearing loss with 
good speech recognition, and that the veteran's left ear 
showed slight sensorineural hearing loss with good speech 
recognition.

While the evidence submitted by the veteran is new in that it 
had not been previously submitted, the evidence is not 
material in that either by itself or in connection with 
evidence previously assembled the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The new evidence merely 
reflects that the veteran currently has hearing loss.  It 
fails to address the issue of whether hearing loss of the 
right ear was aggravated by service, or that any hearing loss 
of the left ear was incurred in service.   As such, the 
veteran's attempt to reopen his claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a February 2004 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However he has 
effectively been notified of the need to provide such 
evidence.  The February 2004 letter asked the veteran to 
provide any evidence or information he might have pertaining 
to his appeal.  In addition, a September 2005 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In Pelegrini II, the Court held, in part, that notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and the veteran's 
appeal had been perfected prior to the enactment of the 
current 38 C.F.R. § 5103(a).  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Accordingly, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The veteran has been fully provided with the four 
requirements as enumerated in Pelegrini II and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA treatment records have been obtained, as have the 
veteran's social security records.  The veteran requested to 
have a video conference hearing before the Board in Mobile, 
Alabama, but was informed that VA did not have the requisite 
technology available in Mobile to process such a request.  
The veteran was informed that a video conference could be set 
up in Montgomery, Alabama, but he indicated that he could not 
arrange transportation to Montgomery for the scheduled 
hearing.  Since then, the veteran has not responded to VA 
inquiry or requested an additional hearing be scheduled.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for hearing loss is not reopened and this appeal is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


